989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis D. SHULER, Plaintiff-Appellant,v.L. V. STEPHENSON;  M. J. McDade;  Odis Temple;  WillieSurpes;  J. C. Meno;  Michael Rawls, Defendants-Appellees.
No. 92-6910.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 8, 1992Decided:  March 26, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-335-CRT-F)
Curtis D. Shuler, Appellant Pro Se.
James Peeler Smith, Assistant Attorney General, Neil Clark Dalton, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Curtis D. Shuler appeals from the district court's order denying relief under 42 U.S.C. § 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shuler v. Stephenson, No. CA-91-335-CRT-F (E.D.N.C. June 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.

AFFIRMED